            Case 1:20-cv-08967-RA Document 7 Filed 02/02/21 Page 1 of 1

                                                                      USDC-SDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                          DOC#:
SOUTHERN DISTRICT OF NEW YORK                                         DATE FILED: 2/2/2021

 JENISA ANGELES, on behalf of herself and
 all other persons similarly situated,
                                                                      20-CV-8967 (RA)
                                 Plaintiff,
                                                                           ORDER
                          v.

 AMIGOFOODS CORP.,

                                 Defendant.

RONNIE ABRAMS, United States District Judge:

         On October 27, 2020, Plaintiff Jenisa Angeles brought this action alleging violations of the

Americans with Disabilities Act. On October 30, 2020, the Court ordered the parties to submit a

joint letter requesting that the Court either (1) refer the case to mediation or a magistrate judge (and

indicate a preference between the two options), or (2) schedule an initial status conference in the

matter within forty-five days of the service of the summons and complaint.

         Having not heard from either party by January 11, 2021, the Court ordered Plaintiff to file a

letter updating the Court on the status of this case by January 25, 2021. Plaintiff failed to respond to

that order. No later than February 16, 2021, Plaintiff shall file a letter updating the Court on the

status of this case. If Plaintiff does not respond to this Order, the Court will dismiss this action

for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).



SO ORDERED.
Dated:      February 2, 2021
            New York, New York

                                                     Ronnie Abrams
                                                     United States District Judge
